Exhibit 10.22
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
This Amended and Restated Employment Agreement, dated as of October 30, 2008
(the “Agreement”) is made by and between USA Mobility, Inc., a Delaware
corporation (the “Company”) and Vincent D. Kelly (the “Executive”).
WHEREAS, the Company and Executive are parties to that certain Employment
Agreement dated November 16, 2004, and amended as of October 30, 2007, pursuant
to which the Executive has been employed as the Chief Executive Officer and
President of the Company (the “Original Employment Agreement”); and
WHEREAS, the Company and the Executive desire to amend and restate in full the
Executive’s Original Employment Agreement with the Company and, in order to do
so, enter into this Agreement.
NOW, THEREFORE, in consideration of the foregoing and the covenants and
agreements set forth in this Agreement, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

1.   Employment. The Company shall employ the Executive as the Chief Executive
Officer and President of the Company based upon the terms and conditions set
forth in this Agreement, for the period of time specified in Section 3. In such
positions, the Executive shall report directly and exclusively to the Board of
Directors of the Company (the “Board”).   2.   Duties and Authority. During the
term of this Agreement, as the Chief Executive Officer and President of the
Company, under the direction and subject to the control of the Board (which
direction shall be such as is customarily exercised over a chief executive
officer of a public company), the Executive shall be responsible for the
business, affairs, properties and operations of the Company, and shall have
general executive charge, management and control of the Company, with all such
powers and authority with respect to such business, affairs, properties, and
operations as may be reasonably incident to such duties and responsibilities,
and shall perform such other duties for the Company as the Board may determine
from time to time. The Executive shall devote the Executive’s reasonable best
efforts and full business time, energies and talents to the performance of the
Executive’s duties and the advancement of the business and affairs of the
Company.   3.   Term. The term of this Agreement and the period of employment of
the Executive by the Company hereunder (the “Agreement Term”) shall commence on
November 16, 2008 (the “Effective Date”) and shall end on December 31, 2012 (the
“Expiration Date”), unless earlier terminated pursuant to Section 7 herein.
Provided that the Executive remains employed by the Company, as of the
Expiration Date the Executive (i) shall become an employee “at will,” and
(ii) provided he remains employed with the Company after the Expiration Date as
its Chief Executive Officer and President or a person reporting directly to such
officer, shall be entitled on a most favored nations basis to any and all such
benefits and other perquisites as are then available to any person(s) then
reporting directly to the Chief Executive Officer, including any change of
control plans, agreements or programs as well as any severance plans,

 



--------------------------------------------------------------------------------



 



    agreements or programs, on terms and conditions as to each such perquisite
and/or benefit no less favorable to the Executive than those used for the
applicable person.

4.   Compensation and Expenses.   (a)   Base Salary. In consideration for the
Executive’s services and subject to the terms and conditions of this Agreement,
the Company shall pay to the Executive an annual base salary (the “Base Salary”)
equal to Six Hundred Thousand Dollars ($600,000), commencing as of the Effective
Date. The Base Salary shall be payable biweekly or in such other installments as
shall be consistent with the Company’s payroll procedures. The Company shall
deduct and withhold all necessary social security and withholding taxes and any
other similar sums required by law or authorized by the Executive with respect
to the payment of the Base Salary. The Board shall review the Base Salary
annually before December 31 and may, in its discretion, increase, but not
decrease, his Base Salary in any renewal, extension or replacement of this
Agreement. The Board shall also review the appropriateness of creating
additional forms of nonqualified executive compensation to cover the Executive.
  (b)   Annual Bonus. The Executive shall be eligible for a target annual bonus
equal to 200% of Base Salary based on achievement of certain bonus targets set
by the Board or a committee thereof (the “Annual Bonus”); provided that the
Executive is employed by the Company on December 31 of the applicable calendar
year and Executive has not voluntarily terminated his employment in the Company
pursuant to Section 8(d) herein prior to the date such Annual Bonus is payable
hereunder. Each Annual Bonus shall be paid upon completion of the annual audit
of the Company’s financial statements for the applicable annual year or sooner
if the Compensation Committee (“Compensation Committee”) of the Company’s Board
of Directors so agrees, but in any event no later than March 15 of the next
following year. The Annual Bonus for calendar year 2008 shall be payable in
cash. Further, provided that the Company’s stock is publicly traded on a
national securities exchange on the date an Annual Bonus is actually paid, such
Annual Bonus for calendar years 2009 through 2012 shall be payable one-half in
cash and one-half in unrestricted stock of USA Mobility, unless the Compensation
Committee and the Executive mutually agree otherwise. The criteria for
determining the amount of any Annual Bonus and the bases upon which such Annual
Bonus shall be payable shall be no less favorable to the Executive than those
used for other senior executives of the Company, such criteria and bases to be
determined in the sole discretion of the Board (or Compensation Committee, as
applicable).   (c)   Benefits. To the maximum extent permitted by applicable
state and federal law, the Executive shall be eligible, at no cost to the
Executive, to participate in all of the Company’s benefit plans, including
fringe benefits available to the Company’s senior executives, as such plans or
programs are in effect from time to time, and use of an automobile. Further,
simultaneously with its execution of this Agreement, the Company shall execute
and deliver to the Executive for counter-signature the Indemnification Agreement
attached hereto as Exhibit A.

2



--------------------------------------------------------------------------------



 



(d)   Holidays and Vacation. The Executive shall be entitled to (i) time off for
all public holidays observed by the Company and (ii) vacation days in accordance
with the applicable policies for the Company’s senior executives as in effect
from time to time.   (e)   Reimbursement of Expenses. The Company shall
reimburse the Executive for all reasonable expenses the Executive incurs in
accordance with the reasonable policies and procedures adopted from time to time
by the Company.   5.   Confidential Information.   (a)   “Confidential
Information” means any and all Company and Company subsidiary proprietary
information, technical data, patent applications, inventions or discoveries
(whether patentable or not), know-how and trade secrets, as well as operating,
design and manufacturing procedures disclosed to the Executive, including before
the date of this Agreement. “Confidential Information” further means, without
limitation, research, product development activities, processes, products,
specifications, designs, diagrams, illustrations, programs, concepts, ideas,
marketing plans, proposals, financial information, confidential reports,
communications and customer lists and data, as well as the nature and results of
the Company’s and its subsidiaries’ research and development activities, and all
other materials and information related to the business or activities of the
Company and its subsidiaries that are not generally known to the public;
provided, however, that the term “Confidential Information” excludes information
that (i) is or becomes generally available to the public other than through acts
by the Executive in violation of this Agreement, (ii) was legally within the
Executive’s possession prior to disclosure to the Executive by or on behalf of
the Company or its predecessor, which prior possession can be evidenced by the
Executive’s written records in existence prior to the effective date of any
Prior Employment Document (as defined in Section 10 below), or (iii) becomes
available to the Executive on a non-confidential basis from a source other than
the Company or a subsidiary or predecessor of the Company, provided that such
source is not bound by a confidentiality agreement with the Company or any of
its subsidiaries, or by any other contractual, legal or fiduciary obligation of
confidentiality to the Company or any of its subsidiaries, or any other party
with respect to such information.   (b)   Except as may be required by the
lawful order of a court or agency of competent jurisdiction, the Executive
covenants and agrees that, during the Agreement Term and at all times
thereafter, the Executive will keep secret and confidential all Confidential
Information, and will not at any time, without the prior written consent of the
Board or a person authorized by the Board, publish or disclose any Confidential
Information, either directly or indirectly, to any third party, use for the
Executive’s own benefit or advantage, or make available for others to use
(except to third parties in connection with possible transactions or business
with the Company).   (c)   To the extent that any court or agency seeks to have
the Executive disclose Confidential Information, the Executive shall promptly
inform the Company, and shall take all reasonable steps necessary to prevent
disclosure of any Confidential Information until the Company has been informed
of such requested disclosure, and the Company has an

3



--------------------------------------------------------------------------------



 



    opportunity to respond to such court or agency. To the extent that the
Executive obtains information on behalf of the Company or any of its
subsidiaries that may be subject to attorney-client privilege as to the
Company’s attorneys, the Executive shall take reasonable steps necessary to
maintain the confidentiality of such information and to preserve such privilege.
  (d)   The Executive acknowledges that the restrictions contained in Section
5(b) and 5(c) are reasonable and necessary, in view of the nature of the
Company’s business, in order to protect the legitimate interests of the Company,
and that any violation thereof would result in irreparable injury to the
Company. Therefore, the Executive agrees that in the event of a breach or
threatened breach by the Executive of the provisions of Section 5(b) and (c),
the Company shall be entitled to obtain from any court of competent
jurisdiction, preliminary or permanent injunctive relief restraining the
Executive from disclosing or using any such Confidential Information. The
Executive also acknowledges that nothing in this Section 5 shall be construed as
limiting the Executive’s duty of loyalty to the Company, or any other duty he
may otherwise have to the Company, while he is employed by the Company.   6.  
Covenant Not to Compete. The Executive agrees that, through his position as
Chief Executive Officer and President of the Company and the various other
positions with the Company that he has held from time to time, the Executive has
established and will continue to establish valuable and recognized expertise in
the paging business and has had and will have access to the Company’s
Confidential Information. The Executive hereby enters into a covenant
restricting the Executive from soliciting employees of the Company and its
subsidiaries and from competing against the Company upon the terms and
conditions described below:   (a)   During the Executive’s employment and for a
period of two (2) years after the Date of Termination (as defined in Section
7(d) below) for any reason, the Executive shall not:

  (i)   induce or attempt to induce any person who, as of the Date of the
Termination, is an employee of the Company or of any of its subsidiaries to
terminate his or her employment, or refrain from renewing or extending such
employment, with the Company or such subsidiary in order to become an director,
officer, employee, consultant or independent contractor to or for any other
individual or entity other than the Company or its subsidiaries;     (ii)   in
any state or other jurisdiction in the United States in which, as of the Date of
Termination, the Company is engaged in Business (as defined herein) or has
developed plans to engage in Business: (1) engage or be a part of any Person
(including as a director, consultant, employee, agent, or representative), or
have any direct or indirect financial interest (whether as a partner,
shareholder, or owner (other than ownership of 1% or less of the outstanding
stock of any corporation listed on a national stock exchange)) in any Person
that engages in the business of owning and operating narrowband one-way paging
and wireless messaging networks, voice mail services or data transmitting
services (the

4



--------------------------------------------------------------------------------



 



      “Business”); or (2) participate as an employee or officer in any
enterprise in which the Executive’s responsibility relates to the Business;    
(iii)   directly or indirectly own an equity interest in any Competitor (other
than ownership of 1% or less of the outstanding stock of any corporation listed
on a national stock exchange). The term “Competitor” means any Person a portion
of the business of which (and during any period in which it intends to enter
into business activities that would be) is materially competitive in any way
with the Business of the Company; or     (iv)   solicit or cause or encourage
any person to solicit any Business in competition with the Company or a
subsidiary from any Person who as of the Date of Termination is, or at any time
during the 1-year period prior to the Date of Termination was, a client of the
Company or of a subsidiary during the Executive’s employment hereunder.

(b)   The Executive agrees that the restrictions set forth in this Section 6 are
reasonable, proper, and necessitated by legitimate business interests of the
Company and do not constitute an unlawful or unreasonable restraint upon the
Executive’ ability to earn a livelihood. The parties agree that in the event any
of the restrictions in this Agreement, interpreted in accordance with the
Agreement as a whole, are found to be unreasonable a court of competent
jurisdiction, such court shall determine the limits allowable by law and shall
enforce the same. The parties further agree that nothing in this Section 6 shall
be construed as limiting the Executive’s duty of loyalty to the Company, or any
other duty he may otherwise have to the Company, while he is employed by the
Company.   (c)   The Executive further acknowledges that it may be impossible to
assess the monetary damages incurred by the Executive’s violation of this
Agreement, and that violation of this Agreement will cause irreparable injury to
the Company. Accordingly, the Executive agrees that the Company will be
entitled, in addition to all other rights and remedies that may be available, to
an injunction enjoining and restraining the Executive and any other involved
party from committing a violation of this Agreement.

7.   Termination. Notwithstanding any other provision of this Agreement, this
Agreement (and, thereby, the Executive’s employment with the Company) shall
terminate upon the death of the Executive, or it may be terminated with thirty
(30) days’ written notice as follows:

(a)   The Company may terminate this Agreement (and, thereby, the Executive’s
employment with the Company):

  (i)   at any time if the Executive is Disabled (as defined below) for a period
of six (6) months or more;     (ii)   at any time with “Cause.” For purposes of
this Agreement. “Cause” means (A) dishonesty of a material nature that relates
to the performance of services under this Agreement; (B) criminal conduct (other
than minor infractions and traffic violations) that relates to the performance
of services under this Agreement, (C)

5



--------------------------------------------------------------------------------



 



      the Executive’s willfully breaching or failing to perform his duties as
described in Section 2 hereof (other than any such failure resulting from the
Executive’s being Disabled), within a reasonable period of time after a written
demand for substantial performance is delivered to the Executive by the Board,
which demand specifically identifies the manner in which the Board believes that
the Executive has not substantially performed his duties; or (D) the willful
engaging by the Executive in conduct that is demonstrably and materially
injurious to the Company, monetarily or otherwise. No act or failure to act on
the Executive’s part shall be deemed “willful” unless done, or omitted to be
done, by the Executive not in good faith and without reasonable belief that such
action or omission was in the best interests of the Company. Notwithstanding the
foregoing, the Executive shall not be deemed to have been terminated for Cause
unless and until there shall have been delivered to the Executive a resolution
duly adopted by a majority of the members of the Company’s Board of Directors
with no less than the affirmative vote of all Directors who are not also serving
as officers or employees of the Company, at a meeting of the Board called and
held for such purpose (after reasonable notice to the Executive and an
opportunity for the Executive, together with the Executive’s counsel, to be
heard before the Board), finding that in the good faith judgment of the Board,
the Executive has engaged in the conduct set forth in this paragraph and
specifying the particulars thereof in detail; or     (iii)   at any time without
Cause upon Notice from the Company to the Executive, which Notice shall be
effective immediately or such later time as is specified in such Notice.

(b)   The Executive may terminate this Agreement (and, thereby, his employment
with the Company) at any time upon sixty (60) days’ Notice to the Company.   (c)
  This Agreement may be terminated (and, thereby, the Executive’s employment
with the Company) at any time by the mutual agreement of the parties. Any
termination of the Executive’s employment by mutual agreement of the parties
shall be memorialized by a written agreement signed by the Executive and
duly-appointed officers of the Company.   (d)   Any purported termination of the
Executive’s employment by the Company or by the Executive shall be communicated
by written Notice of Termination to the other party hereto in accordance with
Section 12. For purposes of this Agreement, a “Notice of Termination” shall mean
a notice that shall indicate the Date of Termination (which shall not be earlier
than the date on which such Notice is sent), and the specific provision of this
Agreement relied upon and that shall set forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Executive’s
employment. The “Date of Termination” means the last day the Executive is
employed by the Company hereunder (including any successor to the Company as
determined in accordance with Section 15). If the Executive becomes employed by
the entity into which the Company is merged, or the purchaser of substantially
all of the assets of the Company, or a successor to such entity or purchaser,
the Executive shall not be treated as having terminated employment for purposes
of this Agreement until such time as the

6



--------------------------------------------------------------------------------



 



    Executive terminates employment with the successor (including, without
limitation, the merged entity or purchaser).   8.   Compensation Upon
Termination.   (a)   Death. If the Executive’s employment is terminated by the
Executive’s death, the Company shall pay to the Executive’s estate, or as may be
directed by the legal representatives to such estate, (i) the Executive’s Base
Salary in effect on the date immediately prior to the Executive’s death, through
the Executive’s date of death; (ii) subject to the terms and conditions of the
applicable Company fringe benefit or incentive compensation plan or program, all
other unpaid amounts, if any, to which the Executive is entitled as of the date
of the Executive’s death, under any Company fringe benefit or incentive
compensation plan or program, at the time such payments would otherwise
ordinarily be due (including, without limitation, any Annual Bonus to the extent
unpaid in respect of the calendar year ending prior to the date of the
Executive’s death); (iii) the Executive’s full Base Salary that would have been
payable to the Executive from the Executive’s date of death through the
Expiration Date, in a lump sum within forty-five (45) days after his death; and
(iv) an amount equal to the product of the target Annual Bonus for the calendar
year in which the Executive died multiplied by a fraction the numerator being
the number of days Executive was employed by the Company in the calendar year of
his death and the denominator being 365, in a lump sum within forty-five
(45) days after his death.   (b)   Disability. Following the use of all sick
days to which the Executive is entitled under the policies applicable to the
Company’s senior executives, while he is Disabled until the Date of Termination
(the “Disability Period”), the Company shall, in lieu of payment of his Base
Salary, pay the Executive (i) a disability benefit equal to 50% of the Base
Salary that he would otherwise be entitled to receive for the Disability Period;
(ii) subject to the terms and conditions of the applicable Company fringe
benefit or incentive compensation plan or program, all other unpaid amounts, if
any, to which the Executive is entitled as of the Executive’s date of
disability, under any Company fringe benefit or incentive compensation plan or
program, at the time such payments are due (including, without limitation, any
Annual Bonus to the extent unpaid in respect of the calendar year ending prior
to the date of the Executive’s disability); (iii) the Executive’s full Base
Salary that would have been payable to the Executive from the Executive’s Date
of Termination through the Expiration Date, in a lump sum within forty-five
(45) days after such Date of Termination; and (iv) an amount equal to the
product of the target Annual Bonus for the calendar year in which the Executive
became Disabled multiplied by a fraction the numerator being the number of days
in the calendar year of his termination due to his becoming Disabled prior to
the commencement of the Disability Period, and the denominator being 365, in a
lump sum within forty-five (45) days after such Date of Termination; provided,
however, that any payments made to the Executive during the Disability Period
shall be reduced by any amounts paid or payable to the Executive under any
Company disability benefit plans. Subject to the terms of this Agreement, the
Executive shall not be required to perform services under this Agreement during
any period that he is Disabled. The Executive shall be considered Disabled
during any period in which he has an illness, or a physical or mental
disability, or similar incapacity, that

7



--------------------------------------------------------------------------------



 



    renders him incapable, after reasonable accommodation, of performing his
duties under this Agreement. In the event of a dispute as to whether the
Executive is Disabled, the Company may refer the same to a licensed practicing
physician of the Company’s choice, and the Executive agrees to submit to such
tests and examinations as such physician shall deem appropriate. During the
period in which the Executive is Disabled, the Company may appoint a temporary
replacement to assume the Executive’s responsibilities.   (c)   For Cause. If
the Company terminates the Executive’s employment for Cause, the Company shall
pay (i) the Executive’s Base Salary in effect on the date immediately prior to
such termination, through the date specified in the Notice of Termination; and
(ii) subject to the terms and conditions of the applicable Company fringe
benefit or incentive compensation plan or program, all other unpaid amounts, if
any, to which the Executive is entitled as of the Date of Termination, under any
Company fringe benefit or incentive compensation plan or program, at the time
such payments are due (including, without limitation and when due, any Annual
Bonus to the extent unpaid in respect of the calendar year ending prior to the
Date of Termination), and the Company shall have no further obligations to the
Executive under this Agreement.   (d)   Voluntary. If the Executive terminates
his employment for other than Good Reason, the Company shall pay (i) the
Executive’s Base Salary in effect on the date immediately prior to such
termination, through the date specified in the Notice of Termination and
(ii) subject to the terms and conditions of the applicable Company fringe
benefit or incentive compensation plan or program, all other unpaid amounts, if
any, to which the Executive is entitled as of the Date of Termination, under any
such fringe benefit or incentive compensation plan or program, at the time such
payments are due (excluding, for the avoidance of doubt, any Annual Bonus to the
extent unpaid in respect of the calendar year ending prior to the Date of
Termination.) The Company shall have no further obligations to the Executive
under this Agreement.       “Good Reason” means the occurrence, without the
Executive’s express written consent, of any of the following circumstances:

  (i)   the Company’s failure to perform or observe any of the material terms or
provisions of this Agreement after the Executive gives a written demand for
performance to the Company within thirty (30) days of the event or circumstance
giving rise to such failure of performance or observance, which demand shall
describe specifically the nature of such alleged failure to perform or observe
such material terms or provisions;     (ii)   the assignment to the Executive of
any duties inconsistent with, or any substantial diminution in, such Executive’s
status or responsibilities as in effect on the date hereof, including imposition
of travel obligations that are materially greater than is reasonably required by
the Company’s business;     (iii)   a reduction in the Executive’s Base Salary
as in effect on the date hereof, as that amount may be increased from time to
time; or (II) the failure to pay a bonus award to which the Executive is
otherwise entitled, at the time such bonuses are usually paid;

8



--------------------------------------------------------------------------------



 



  (iv)   a change in the principal place of the Executive’s employment, as in
effect on the date hereof or as in effect after any subsequent change to which
the Executive consented in writing, to a location more than thirty-five
(35) miles distant from the location of such principal place;     (v)   the
Company’s failure to continue in effect any incentive compensation plan or stock
option plan in which the Executive participates, unless the Company has provided
an equivalent alternative compensation arrangement (embodied in an ongoing
substitute or alternative plan) to the Executive, or (II) the Company’s failure
to continue the Executive’s participation in any such incentive or stock option
plan on substantially the same basis, both in terms of the amount of benefits
provided and the level of the Executive’s participation relative to other
participants;     (vi)   the Company’s violation of any applicable criminal law
not due to the Executive’s gross negligence or willful misconduct;     (vii)  
the failure of the Company or any successor to obtain a satisfactory written
agreement from any successor to assume and agree to perform this Agreement, as
contemplated in Section 15 below; or     (viii)   any purported termination of
the Executive’s employment that is not effected pursuant to a Notice of
Termination satisfying the requirements of Sections 7(a)(ii) or 7(d), as
applicable. For purposes of this Agreement, no such purported termination shall
be effective except as constituting Good Reason.

The Executive’s continued employment shall not constitute consent to, or a
waiver of rights with respect to, any event or circumstance constituting Good
Reason hereunder. The Executive must (1) give the Company thirty (30) days to
cure any event or circumstance giving rise to Good Reason following his written
demand for such cure, and (2) actually terminate his employment as a consequence
of such uncured event or circumstance within fifteen (15) days following the end
of such 30-day cure period.

(e)   Other. If the Company terminates the Executive’s employment other than for
Cause or Disability or if the Executive terminates employment with the Company
for Good Reason, the Company shall pay the Executive’s Base Salary through the
date specified in the Notice of Termination within ten (10) business days after
such date and all other unpaid amounts, if any, to which the Executive is
entitled as of the date specified in the Notice of Termination under any Company
fringe benefit or incentive compensation plan or program, at the time such
payments are due (including, without limitation and when due, any Annual Bonus
to the extent unpaid in respect of the calendar year ending prior to the Date of
Termination). In addition, the Company shall pay the Executive against receipt
from the Executive a written, signed release in the form of Exhibit B hereto:

  (i)   an amount equal to the product of (a) the greater of (x) two or (y) the
number of years (and fraction thereof) remaining in the Agreement Term as of the
date specified in the Notice of Termination, times (b) the full Base Salary then
in

9



--------------------------------------------------------------------------------



 



      effect within forty-five (45) days after such date specified in the Notice
of Termination;     (ii)   an amount equal to the target Annual Bonus for the
calendar year in which the Date of Termination occurs, in a lump sum within
forty-five (45) days after such Date of Termination.     (iii)   an amount equal
to the product of the target Annual Bonus for the calendar year in which the
Date of Termination occurs multiplied by a fraction the numerator is the number
of days in that calendar year to and including the Date of Termination and the
denominator is 365, in a lump sum within forty-five (45) days after such Date of
Termination;     (iv)   reimbursement of the cost of continuation coverage of
group health coverage pursuant to the Consolidated Omnibus Budget Reconciliation
Act of 1985 (“COBRA”) for the duration of the applicable period to the extent
Executive elects such continuation coverage and is eligible and subject to the
terms of the plan and the law (collectively, the “Reimbursement Payments”)
together with an additional amount, payable within ten (10) business days
following the end of the applicable COBRA period, such that the net amount
retained by the Executive, after deduction of any Federal, state and local
income and employment taxes and Excise Tax upon the Reimbursement Payments,
shall be equal to the Reimbursement Payments;     (v)   reimbursement for
expenses reasonably incurred by the Executive in securing outplacement services
through a professional person or entity of the Executive’s choice, subject to
the approval of the Company (which approval shall not be unreasonably withheld,
conditioned or delayed), at a level commensurate with the Executive’s position,
for a period of up to one (1) year commencing on or before the one-year
anniversary of the Date of Termination at the Executive’s election, provided
that the cost therefore to the Company shall not exceed thirty five thousand
dollars ($35,000), but in no event extending beyond the earlier to occur of
(i) the end of the Executive’s second taxable year following the taxable year in
which the Termination Date occurs, and (ii) the date on which the Executive
commences other full time employment. The Company shall reimburse the Executive
for any such permitted expenses on or before the end of the Executive’s third
taxable year following the taxable year in which the Termination Date occurs;
and     (vi)   full vesting of any equity compensation and the lapse of all
restrictions with respect to any restricted stock granted to the Executive.    
(vii)   Gross-Up Payments.

  (1)   If any payment or the value of any benefit received or to be received by
the Executive in connection with the Executive’s termination or contingent upon
a Change of Control (as hereinafter defined) of the

10



--------------------------------------------------------------------------------



 



      Company (whether received or to be received pursuant to the terms of this
Agreement (the “Agreement Payments”) or of any other plan, arrangement, or
agreement of the Company, its successors, any person whose actions result in a
Change of Control of the Company, or any person affiliated with any of them (or
which, as a result of the completion of the transactions causing a Change of
Control, will become affiliated with any of them (“Other Payments” and, together
with the Agreement Payments, the “Payments”)) would be subject to the excise tax
imposed by Section 4999 of the Internal Revenue Code of 1986, as amended (the
“Tax Code”) or any comparable federal, state, or local excise tax (such excise
tax, together with any interest and penalties, are hereinafter collectively
referred to as the “Excise Tax”), as determined as provided below, the Company
shall pay to the Executive an additional amount (the “Gross-Up Payment”) such
that the net amount the Executive retains, after deduction of the Excise Tax on
Agreement Payments and Other Payments and any federal, state, and local income,
payroll and/or employment tax and Excise Tax upon the payment provided for by
Section 8 hereof, and any interest, penalties, or additions to tax payable by
the Executive with respect thereto shall be equal to the total present value of
the Agreement Payments and Other Payments at the time such Payments are to be
made. The intent of the parties is that the Company shall be solely responsible
for and shall pay, any Excise Tax on any Payments and any Gross-Up Payment and
any income, payroll and/or employment taxes (including, without limitation,
penalties and interest) imposed on any Gross-Up Payments as well as any loss of
deduction caused by the Gross-Up Payment.     (2)   All determinations required
to be made under this Section 8(e)(vi), including, without limitation, whether
and when a Gross-Up Payment is required and the amount of such Gross-Up Payment
and the assumptions to be utilized in arriving at such determinations, shall be
made by tax counsel (either a law firm or a nationally recognized public
accounting firm) selected by the Company and reasonably acceptable to the
Executive (“Tax Counsel”). The Company shall cause the Tax Counsel to provide
detailed supporting calculations to the Company and the Executive within fifteen
(15) business days after notice is given by the Executive to the Company that
any or all of the Payments have occurred, or such earlier time as is requested
by the Company. Within two (2) business days after such notice is given to the
Company, the Company shall instruct the Tax Counsel to timely provide the data
required by this Section 8(e)(viii) to the Executive. The Company shall pay all
fees and expenses of the Tax Counsel. The Company shall pay any Excise Tax
determined pursuant to this Section 8(e)(viii) to the Internal Revenue Service
(the “IRS”) and/or other appropriate taxing authority on behalf of the Executive
within five (5) days after receipt of the Tax Counsel’s determination. If the
Tax Counsel determines that there is substantial authority (within the meaning
of Section 6662 of the Tax Code) that no Excise Tax is payable by the Executive,
the Tax Counsel shall furnish the Executive with a written

11



--------------------------------------------------------------------------------



 



      opinion that the failure to disclose or report the Excise Tax on the
Executive’s federal income tax return will not constitute a substantial
understatement of tax or be reasonably likely to result in the imposition of a
negligence or similar penalty. Any determination by the Tax Counsel shall be
binding upon the Company and the Executive in the absence of material
mathematical or legal error. As a result of the uncertainty in the application
of Section 4999 of the Tax Code at the time of the initial determination by the
Tax Counsel hereunder, it is possible that the Company will not have made
Gross-Up Payments that should have been made or that it will have made Gross-Up
Payments that should not have been made, in each case, consistent with the
calculations required to be made hereunder. If the Company exhausts its remedies
pursuant to Section 8(e)(viii)(3) below and the Executive is thereafter required
to pay an Excise Tax, the Tax Counsel shall determine the amount of underpayment
of Excise Taxes that has occurred and the Company shall promptly pay any such
underpayment to the IRS or other appropriate taxing authority on the Executive’s
behalf or, if the Executive has previously paid such underpayment, to the
Executive. Such payment shall in all events be paid within ninety (90) days
after the Tax Counsel determines that a payment is required. If the Tax Counsel
determines that an overpayment of Gross-Up Payments has occurred, any such
overpayment shall be treated for all purposes as a loan to the Executive with
interest at the applicable federal rate provided in Section 7872(f)(2) of the
Tax Code, due and payable within ninety (90) days after written demand to the
Executive by the Company; provided, however, that the Executive shall have no
duty or obligation whatsoever to repay such loan if the Executive’s receipt of
the overpayment, or any portion thereof, is includible in the Executive’s income
and the Executive’s repayment of the same is not deductible by the Executive for
federal and state income tax purposes.     (3)   The Executive shall notify the
Company, in writing of any claim by the IRS or state or local taxing authority,
that, if successful, would result in any Excise Tax or an underpayment of
Gross-Up Payments. Such notice shall be given as soon as practicable but no
later than fifteen (15) business days after the Executive is informed in writing
of the claim and shall inform the Company of the nature of the claim, the
administrative or judicial appeal period, and the date on which any payment of
the claim must be paid. The Executive shall not pay any portion of the claim
before the expiration of the thirty (30) day period following the date on which
the Executive gives such notice to the Company (or such shorter period ending on
the date that any amount under the claim is due). If the Company notifies the
Executive in writing before the expiration of such thirty (30) day period that
it desires to contest the claim, the Executive shall:

  (A)   give the Company any information reasonably requested by the Company
relating to the claim;

12



--------------------------------------------------------------------------------



 



  (B)   take such action in connection with contesting the claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation concerning the claim by an attorney
selected by the Company who is reasonably acceptable to the Executive; and    
(C)   cooperate with the Company in good faith in order to effectively contest
the claim; provided, however, that the Company shall bear and pay directly all
costs and expenses (including, without limitation, additional interest and
penalties and attorneys’ fees) incurred in such contests and shall indemnify and
hold the Executive harmless, on an after-tax basis, for any Excise Tax or income
tax (including, without limitation, interest and penalties thereon) imposed as a
result of such representation. Without limitation upon the foregoing provisions
of this Section 8(e)(viii)(3)(C), except as provided below, the Company shall
control all proceedings concerning such contest and, in its sole opinion, may
pursue or forgo any and all administrative appeal, proceedings, hearings and
conferences with the taxing authority pertaining to the claim. At the Company’s
written request and upon payment to the Executive of an amount at least equal to
the claim plus any additional amount necessary to obtain the jurisdiction of the
appropriate tribunal and/or court, the Executive shall pay the same and sue for
a refund. The Executive agrees to prosecute any contest of a claim to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company requests the Executive to pay
the claim and sue for a refund, the Company shall advance the amount of such
payment to the Executive, on an interest-free basis, and shall indemnify and
hold the Executive harmless on an after-tax basis, from any Excise Tax or income
tax (including, without limitation, interest and penalties thereon) imposed on
such advance or for any imputed income on such advance. Any extension of the
statute of limitations relating to the assessment of any Excise Tax for the
taxable year of the Executive that is subject of the claim is to be limited
solely to the claim. Furthermore, the Company’s control of the contest shall be
limited to the issues for which a Gross-Up Payment would be payable hereunder.
The Executive shall be entitled to settle or contest, as the case may be, any
other issue raised by the IRS or any other taxing authority.

  (4)   If, after the Executive receives an amount the Company advanced pursuant
to Section 8(e)(vii)(3) above, the Executive receives any refund of a claim
and/or any additional amount that was necessary to obtain jurisdiction, the
Executive shall promptly pay to the Company the amount of such refund (together
with any interest paid or credited thereon after

13



--------------------------------------------------------------------------------



 



      taxes applicable thereto). If, after the Executive receives an amount the
Company advanced pursuant to Section 8(e)(vii)(3) above, a determination is made
that the Executive shall not be entitled to any refund of the claim, and the
Company does not notify the Executive in writing of its intent to contest such
denial or refund of a claim before the expiration of the thirty (30) days after
such determination, then the portion of such advance attributable to a claim
shall be forgiven and shall not be required to be repaid. The amount of such
advance attributable to a claim shall offset, to the extent thereof, the amount
of the underpayment required to be paid by the Company to the Executive.     (5)
  If, after the Company advances an additional amount necessary to obtain
jurisdiction, there is a final determination made by the taxing authority that
the Executive is not entitled to any refund of such amount, or any portion
thereof, then the Executive shall repay such nonrefundable amount to the Company
within thirty (30) days after the Executive receives notice of such final
determination. A final determination shall occur when the period to contest or
otherwise appeal any decision by an administrative tribunal or court of initial
jurisdiction has been waived or the time for contesting or appealing the same
has expired.

“Change of Control” means the first to occur after the Effective Date of the
following: (i) any “person” or “group” of persons acting in concert (as such
terms are used in Section 13(d) and 14(d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”)), in a transaction or a series of
transactions, is or becomes the Beneficial Owner (as hereinafter defined),
directly or indirectly, of securities of the Company representing more than
fifty percent (50%) of the combined voting power of the Company’s then
outstanding securities that have the right to vote for the election of directors
generally (not including in such securities beneficially owned by such Person
any securities acquired directly from or received through an exchange offer with
the Company); or (ii) there is consummated a merger, consolidation or other
business combination (including an exchange of securities with the security
holder’s of a corporation that is a constituent in such business combination) of
the Company or any direct or indirect subsidiary of the Company with any other
corporation, other than a merger, consolidation or business combination which
would result in the voting securities of the Company outstanding immediately
prior to such merger, consolidation or business combination continuing to
represent at least a majority of the combined voting power of the securities
having the right to vote for the election of directors generally of the Company
or the surviving entity or any parent thereof outstanding immediately after such
merger, consolidation or business combination (either by remaining outstanding
or by being converted into or exchanged for voting securities of the surviving
entity or parent thereof) or (iii) there is consummated an agreement for the
sale, lease or other disposition by the Company of all or substantially all of
the Company’s assets, other than a sale, lease or other disposition by the
Company of all or substantially all of the Company’s assets to an entity, at
least a majority of the combined voting power of

14



--------------------------------------------------------------------------------



 



the outstanding securities of which are owned by stockholders of the Company in
substantially the same proportions as their ownership of the Company immediately
prior to such sale. The term “Beneficial Owner” as used herein shall carry the
meaning assigned thereto in Rule 13d-3 and 13d-5 under the Exchange Act, except
that in calculating the beneficial ownership of any particular “person”, such
“person” shall be deemed to have beneficial ownership of all securities that
such “person” has the right to acquire by conversion or exercise of other
securities, whether such right is currently exercisable or is exercisable only
after the passage of time.

  (viii)   Notwithstanding the foregoing, a “Change of Control” shall not be
deemed to have occurred by virtue of the consummation of any transaction or
series of integrated transactions immediately following which the record holders
of the stock (entitled to vote for directors) of the Company immediately prior
to such transaction or series of transactions continue to have substantially the
same proportionate ownership in an entity which owns all or substantially all of
the assets of the Company immediately following such transaction or series of
transactions.

(f)   Six-Month Delay For Key Employees. Notwithstanding anything in this
Agreement to the contrary, if the Executive is a key employee of a publicly
traded corporation under Section 409A of the Internal Revenue Code of 1986, as
amended (“Section 409A”) at the time of his separation from service and if
payment of any amount under this Agreement is required to be delayed for a
period of six (6) months after separation from service pursuant to Section 409A,
payment of such amount shall be delayed as required by Section 409A, and the
accumulated postponed amount shall be paid in a lump sum payment within ten
(10) days after the end of the six-month period. Any amounts not so delayed
shall be paid at such times and on such dates as originally scheduled. A “key
employee” shall mean an employee who, at any time during the 12-month period
ending on the identification date, is a “specified employee” under Section 409A,
as determined by the Board. The determination of key employees, including the
number and identity of persons considered key employees and the identification
date, shall be made by the Board in accordance with the provisions of Sections
416(i) and 409A and the regulations issued thereunder.   (g)   Mitigation. The
Executive shall not be required to mitigate amounts payable pursuant to this
section by seeking other employment or otherwise and there shall be no offset
against any amounts due the Executive under this Agreement on account of any
remuneration attributable to any subsequent employment (including
self-employment) that the Executive may obtain. The amounts payable hereunder
shall not be subject to setoff, counterclaim, recoupment, defense or other right
which the Company may have against the Executive or others, except upon
obtaining by the Company a final unappealable judgment or arbitration award
against the Executive.   9.   Effect of Termination. If the Executive (a) is a
member of the Board or that of any of the Company’s subsidiaries or, or
(b) holds any other position with the Company and the

15



--------------------------------------------------------------------------------



 



    Company’s subsidiaries on the Date of Termination, the Executive shall
resign from all such positions as of such date.   10.   Termination of Other
Agreements. By their execution of this Agreement, each of the Company and the
Executive confirm the termination, as of the Effective Date of all rights and
obligations that each of the parties may have had under (a) the Restated
Employment Agreement between the Executive and USA Mobility, Inc. dated as of
November 16, 2004, as amended on October 30, 2007; (b) the Original Agreement;
and (c) any other employment, consulting, non-competition, bonus or other
compensatory plan, program, arrangement or contract relating to the employment
of the Executive, written or oral, between the Executive and the Company, the
Company’s predecessor or any person affiliated with the Company or its
predecessor entered into prior to the Effective Date (together, the “Prior
Employment Documents”).   11.   Notices. All notices, demands, requests, or
other communications required or permitted to be given or made hereunder
(collectively, “Notice”) shall be in writing and shall be delivered, telecopied,
or mailed by first class registered or certified mail, postage prepaid,
addressed as follows:   (a)   if to the Company:

USA Mobility, Inc.
6677 Richmond Highway
Alexandria, Virginia 22306
Telecopier: (703) 768-9625
with a copy (which shall not constitute notice) to:
Latham and Watkins LLP
555 Eleventh Street, NW
Suite 1000
Washington, DC 20004-1304
Telecopier: (202) 637-2201
Attention: William P. O’Neill, Esq.

(b)   if to the Executive:

Vincent D. Kelly
11807 Chapel Road
Clifton, VA 20124
With a copy (which shall not constitute notice) to:
Williams & Connolly LLP
725 Twelfth Street, NW
Washington, DC 20005
Telecopier: (202) 434-5029
Attention: Deneen C. Howell, Esq.

16



--------------------------------------------------------------------------------



 



or to such other address as may be designated by either party in a notice to the
other. Each notice, demand, request, or other communication that shall be given
or made in the manner described above shall be deemed sufficiently given or made
for all purposes three (3) days after it is deposited in the U.S. mail, postage
prepaid, or at such time as it is delivered to the addressee (with the return
receipt, the delivery receipt, the answer back or the affidavit of messenger
being deemed conclusive evidence of such delivery) or at such time as delivery
is refused by the addressee upon presentation.

12.   Severability. The invalidity or unenforceability of any one or more
provisions of this Agreement shall not affect the validity or enforceability of
the other provisions of this Agreement, which shall remain in full force and
effect. The parties agree that in the event any of the provisions in this
Agreement, interpreted in accordance with the Agreement as a whole, are found to
be unenforceable by a court of competent jurisdiction, such court shall
determine the limits allowable by law and shall enforce the same.   13.  
Survival. It is the express intention and agreement of the parties that the
provisions of Section 5 shall survive the termination of this Agreement, and
that the provisions of Section 6 shall survive for two (2) years following the
termination of this Agreement.   14.   Assignment: Successors. The rights and
obligations of the parties to this Agreement shall not be assignable, except
that the rights and obligations of the Company hereunder shall be assignable in
connection with any subsequent merger, consolidation, sale of substantially all
of the assets of the Company, or similar reorganization of a successor. The
Company will require any successor (whether direct or in direct, by purchase,
merger, consolidation, or otherwise) to all or substantially all of the business
and/or assets of the Company to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company is required
to perform it. Failure of the Company to obtain such assumption and agreement
before the effectiveness of any such succession shall be a breach of this
Agreement and shall entitle the Executive to compensation from the Company as
provided in Section 8(e) herein.   15.   Binding Effect. Subject to any
provisions restricting assignment, this Agreement shall be binding upon the
parties and shall inure to the benefit of the parties and their respective
heirs, devisees, executors, administrators, legal representatives, successors,
and assigns.   16.   Amendment Waiver. This Agreement shall not be amended,
altered or modified except by an instrument in writing duly executed by all
parties. Neither the waiver by any of the parties of a breach of or a default
under any of the provisions of this Agreement, nor the failure of either of the
parties, on one or more occasions, to enforce any of the provisions of this
Agreement or to exercise any right or privilege hereunder, shall thereafter be
construed as a waiver of any subsequent breach or default of a similar nature,
or as a waiver of any such provisions, rights, or privileges.   17.   Headings.
Section headings contained in this Agreement are inserted for convenience of
reference only, shall not be deemed to be a part of this Agreement for any
purpose, and

17



--------------------------------------------------------------------------------



 



    shall not in any way define or affect the meaning, construction, or scope of
any of the provisions of this Agreement.   18.   Governing Law. This Agreement,
the rights and obligations of the parties, and any claims or disputes arising
from this Agreement, shall be governed by and construed in accordance with the
laws of the Commonwealth of Virginia (but not including the choice of law rules
thereof).   19.   Entire Agreement. This Employment Agreement contains the
entire agreement between the parties with respect to the subject matter hereof
and supersedes all prior agreements, written or oral, with respect thereto,
including, but not limited to, the Prior Employment Documents.   20.  
Indemnification. In consideration of this Agreement, the Executive hereby waives
any and all rights under and releases, and indemnifies and holds the Company
(and its officers, directors, employees and agents) and its successors and
assigns, harmless from any damage, loss, liability, judgment, fine, penalty,
assessment, settlement, cost, or expense including, without limitation,
reasonable expenses of investigation, reasonable attorneys’ fees and other
reasonable legal costs and expenses incident to any of the foregoing or to the
enforcement of this Section 21, whether or not suit is brought or, if brought,
whether or not such suit is successful, in whole or in part arising out of or
relating to any and all employment, consulting, non-competition, bonus, or other
compensatory plan, program, arrangement, or contract relating to the employment
of the Executive, written or oral, between the Executive and the Company or any
person affiliated with the Company entered into prior to the Effective Date,
including, without limitation, the Prior Employment Documents.   21.  
Arbitration. Either party may designate in writing to the other (in which case
this Section 21 shall have effect but not otherwise) that any dispute that may
arise directly or indirectly in connection with this Agreement, the Executive’s
employment, or the termination of the Executive’s employment, whether arising in
contract, statute, tort, fraud, misrepresentation, or other legal theory, shall
be determined solely by arbitration in Washington, D.C. under the National Rules
for the Resolution of Employment Disputes of the American Arbitration
Association (the “AAA”). The only legal claims between the Executive, on the one
hand, and the Company or any subsidiary, on the other, that would not be
included in this Agreement to arbitrate are claims by the Executive for workers’
compensation or unemployment compensation benefits, claims for benefits under a
Company or subsidiary benefit plan if the plan does not provide for arbitration
of such disputes, and claims by the Executive that seek judicial relief during
the pendency of any dispute or controversy in the form of specific performance
of the right to be paid until the Date of Termination and to be paid all other
unpaid amounts, if any, to which the Executive is entitled as of such Date of
Termination, under any Company fringe benefit or incentive compensation plan or
program, at the time such payments are due (including, without limitation, any
Annual Bonus to the extent unpaid in respect of the calendar year ending prior
to the Date of Termination). If this Section 21 is in effect, any claim with
respect to this Agreement, the Executive’s employment, or the termination of the
Executive’s employment must be established by a preponderance

18



--------------------------------------------------------------------------------



 



    of the evidence submitted to the impartial arbitrator. A single arbitrator
shall conduct any arbitration. The arbitrator shall have the authority to order
a pre-hearing exchange of information by the parties including, without
limitation, production of requested documents, and examination by deposition of
parties and their authorized agents. If this Section 21 is in effect, the
decision of the arbitrator (i) shall be final and binding, (ii) shall be
rendered within ninety (90) days after the impanelment of the arbitrator, and
(iii) shall be kept confidential by the parties to such arbitration. The
arbitration award may be enforced in any court of competent jurisdiction. The
Federal Arbitration Act, 9 U.S.C. §§ 1-15, not state law, shall govern the
arbitrability of all claims.   22.   Counterparts. This Agreement may be
executed in two or more counterparts (including via facsimile and via pdf
delivered electronically, each of which shall be an original and all of which
shall be deemed to constitute one and the same instrument.       IN WITNESS
WHEREOF, the undersigned have duly executed this Agreement, or have caused this
Agreement to be duly executed, on their behalf as of the day and year first
hereinabove written.

            USA Mobility, Inc.

    Date: October 30, 2008 By:   /s/ Bonnie Culp         Bonnie Culp       
Executive Vice President, HR            Date: October 30, 2008  /s/ Vincent D.
Kelly      Vincent D. Kelly         

19